Dugro, J.
I have examined this case with care, and can find no error which requires reversal.
The finding as to the plaintiff’s fee in Pearl street was warranted by the evidence. If the learned trial judge erred in directing the requests presented to him to be marked, “ refused, except so far, etc.,” the defendants were not prejudiced by the error; for the *24findings asked were not material to the decision of the case, nor would they, if the request had been properly disposed of, have been beneficial to the party asking them. It was not error requiring reversal for the learned trial judge to act as he did, although he should properly have found upon the questions. Callanan et al. v. Gilman, 107 N. Y., 372; 12 St. Rep., 21.
Judgment affirmed, with costs.
Sedgwick, Ch. J., and Gildersleeve, J., concur.